Citation Nr: 0914809	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2. Entitlement to a total rating based upon individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the issues on appeal. The claims 
are under the jurisdiction of the Providence, Rhode Island 
RO. 

By an April 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran claims that his PTSD is more severe than the 
current rating reflects. He also claims that he is 
unemployable as a result of his service-connected PTSD. 

A review of the record reveals that the Veteran was last 
examined in February 2005 for his PTSD disability. At that 
time, the examiner indicated, in pertinent part, that the 
Veteran's PTSD symptoms have a major impact on his ability to 
obtain and maintain physical or sedentary employment, but 
cause minimal interference with his social functioning. 
Although the examiner gave this opinion regarding the 
Veteran's employability because of his disability, he did not 
give a rationale for such opinion. 

Additionally, it has been four years since the Veteran has 
been examined to determine the level of his PTSD disability. 
The veteran should be provided a VA examination in connection 
with this claim in order that the evaluation of the 
disability is fully informed. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his PTSD that 
is not evidenced by the current record. 
The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive psychiatric examination, 
including any necessary studies, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether the Veteran's 
PTSD is manifested by impaired 
judgment, thinking, or mood; 
suicidal ideation, obsessional 
rituals, intermittently illogical 
speech; near continuous panic or 
depression; impaired impulse 
control; neglect of appearance or 
hygiene; or inability to maintain 
effective relationships. The 
examiner should also indicate how 
the Veteran's service-connected PTSD 
affects his ability to obtain or 
maintain substantially gainful 
employment or whether the Veteran's 
service-connected PTSD causes marked 
interference with employment. The 
examiner must state the medical 
basis for any opinion expressed. A 
complete rationale should be 
provided for any opinion provided. 
. 

3. Thereafter, the RO/AMC will 
readjudicate the issues of an increased 
rating for PTSD and TDIU. The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on increased ratings and 
TDIU. They should be given an opportunity 
to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





